Citation Nr: 0108629	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-04 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from April 1967 to November 
1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

Service connection for PTSD was granted in a March 1999 
rating decision, and a 10 percent evaluation was initially 
assigned.  The veteran appealed this initial evaluation.  
During the pendency of this appeal, the RO, in a December 
1999 rating decision, increased the veteran's initial 
evaluation to 70 percent, effective from the original date of 
claim.  In a February 2000 Report of Contact, accepted in 
lieu of a substantive appeal, the veteran stated that he 
wished to continue with his appeal.  A 70 percent evaluation 
remains in effect and is the subject of this appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.

2.  The veteran's PTSD symptomatology is productive of total 
and permanent occupational and social impairment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for the 
veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  In 
evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.2 
(2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. Part 4, § 4.7 (2000).

The veteran's PTSD is addressed by the schedular criteria 
applicable to evaluation of mental disorders.  See 38 C.F.R. 
Part 4, § 4.130.  Specifically, Diagnostic Code 9411 (PTSD) 
provides for a maximum 100 percent evaluation where there is 
evidence of total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.

II.  Factual Background

The veteran's VA treatment records (dated from June 1998 to 
June 1999) reflect the diagnosis of PTSD.

An August 1998 VA psychiatric examination, which was 
conducted in connection with the veteran's claim for service 
connection, reflects the examiner's comments that he was 
unable to determine whether the veteran had PTSD.  The 
veteran's current psychiatric symptoms were not consistent 
with PTSD, but rather, schizophrenia.  The veteran's 
schizophrenia, however, significantly and severely impaired 
the veteran's functioning.

A March 1999 statement from one of the veteran's 
psychiatrists at the VA indicates that the veteran could 
barely attend to his daily dress and grooming and that he 
could not concentrate enough to hold down a job.  The veteran 
was not capable of handling the stress of dealing with 
people, so he could not succeed even in an individual 
occupation as a sculptor.  All of the veteran's symptoms were 
typical of PTSD and were enough to render him totally and 
permanently disabled, both occupationally and socially.

A July 1999 letter from the veteran's psychologist from the 
Vet Center indicates that the veteran had severe PTSD, which 
interfered with the veteran's inability to function 
appropriately in social or work place situations.  The 
veteran was permanently and totally disabled from his PTSD.

A September 1999 VA psychiatric examination, also conducted 
in connection with the veteran's claim for service connection 
for PTSD by the same examiner, reflects the examiner's 
earlier opinion that the veteran had schizophrenia, not PTSD.  
As before, the examiner believed the veteran to be severely 
psychiatrically disabled.

An October 1999 VA psychiatric examination, conducted in 
order to determine the severity of the veteran's PTSD 
symptomatology, as compared to schizophrenic symptomatology, 
reflects the board of two examiner's opinion that the veteran 
met the criteria for a diagnosis of PTSD, that the veteran's 
psychiatric symptoms appeared to be secondary to PTSD, and 
that all of the veteran's presented symptoms could be 
attributed to his PTSD.

Lay statements from the veteran's brother speak to the 
severity of the veteran's PTSD and to his unemployability.

III.  Application and Analysis

Upon review of the pertinent clinical evidence of record and 
the applicable schedular criteria, the Board finds that a 100 
percent disability rating is warranted for the veteran's 
PTSD.

In this instance, the record clearly establishes that the 
veteran is totally and permanently disabled, both 
occupationally and socially, due to his psychiatric 
symptomatology.  As such, the issue for consideration has not 
been the severity of the veteran's symptomatology but rather 
the severity of the veteran's symptomatology due to his 
service-connected PTSD, as compared to the severity of 
symptomatology due to nonservice-connected schizophrenia.

Here, upon review of the pertinent clinical evidence of 
record, the Board finds that the majority of it (the 
veteran's VA treatment records, the March 1999 statement from 
one of the veteran's VA psychiatrists, the July 1999 letter 
from the veteran's psychologist at the Vet Center, and the 
October 1999 VA psychiatric examination) rejects a diagnosis 
of schizophrenia and, instead, attributes the veteran's 
psychiatric symptomatology to his PTSD, which is productive 
of total and permanent social and occupational impairment.  
In contrast, only the August 1998 and September 1999 
psychiatric examinations, which were conducted by the same 
examiner, reflect a diagnosis of schizophrenia and attribute 
the severity of the veteran's symptomatology to that 
disorder.

Accordingly then, the weight of the evidence of record 
supports a grant of a 100 percent disability rating for the 
veteran's PTSD.


ORDER

A 100 percent disability rating is granted for the veteran's 
PTSD, subject to the applicable provisions pertinent to the 
disbursement of monetary funds.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

